 

Exhibit 10.1

 



 

SHARE TRANSFER AGREEMENT

 

By

 

General Steel Holdings, Inc.

 

a company incorporated in Nevada

 

and

 

Tianjin Shuangsi Trading Co. Limited

 

a company incorporated in China

 

 

Dated as of July 31, 2019

 

 

 

 

 



SHARE TRANSFER AGREEMENT

 

This Share Transfer Agreement is made effective as of the 31st day of July, 2019
by and between General Steel Holdings, Inc., a company incorporated in Nevada
(the “GSIH” or “Seller”) and Tianjin Shuangsi Trading Co. Limited, a company
incorporated in China (“Tianjin Shuangsi” or “Buyer”). Buyer and Seller are
sometimes hereinafter collectively referred to as the “Parties” and each
individually as a “Party”.

 

WHEREAS:

 

A.        The Seller is the sole owner and shareholder of General Steel
Investment Co., Ltd.,  a company incorporated in British Virgin Islands (“GSI
BVI”); and

 

B.         Tongyong Shengyuan (Tianjin) Technology Development Co., Ltd.
(“Tongyong”) is a company incorporated in China and a wholly owned subsidiary of
GSI BVI; and

 

C.         Tongyong owns 32% equity interest of Tianwu Tongyong (Tianjin)
International Trade Co., Ltd, ("Tianwu Tongyong") (“Tianwu Tongyong”,
collectively with Tongyong and GSI BVI as “GSI BVI and its subsidiaries”); and

 

D.         Upon the terms and subject to the conditions set forth in this
Agreement, the Seller has agreed to sell all of the issued and outstanding
capital stock of GSI BVI held by the Seller to the Buyer; and

 

E.         Buyer is a company incorporated in China and controlled by Zuosheng
Yu, who was the Chairman and Chief Executive Officer of GSIH until July 8, 2019.

 

F.         Upon the terms and subject to the conditions set forth in this
Agreement, the Buyer has agreed to purchase all of the issued and outstanding
capital stock of GSI BVI from the Seller.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties, intending to be legally bound,
covenant and agree as follows:

 

1.          DEFINITIONS

 

1.1          Definitions.  The following terms have the following meanings in
this Agreement, unless the context indicates otherwise:

 

(a) “Agreement” shall mean this Agreement, and all the exhibits and other
documents attached or referred hereto, and all amendments and supplements, if
any, hereto;

 

(b) “Closing” shall mean the completion of the Transaction, in accordance with
Section 7 hereof, at which the Closing Documents shall be exchanged by the
parties, except for those documents or other items specifically required to be
exchanged at a later time;

 

(c) “Closing Date” shall mean a date mutually agreed upon by the parties hereto
in writing and in accordance with Section 7 hereof following the satisfaction or
waiver by Buyer and Seller of the conditions precedent set out in Section 5
hereof, respectively, provided that such date shall be no later than October 30,
2019 unless mutually agreed to in writing by the Parties;

 



 

 

 

(d) “Closing Documents” shall mean the papers, instruments and documents
required to be executed and delivered at the Closing pursuant to this Agreement;

 

(e) “Liabilities” shall include any direct or indirect indebtedness, guaranty,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation or
responsibility, fixed or unfixed, known or unknown, asserted choate or inchoate,
liquidated or unliquidated, secured or unsecured;

 

(f) “Taxes” shall mean all international, federal, state, provincial and local
income taxes, capital gains taxes, value-added taxes, franchise, personal
property and real property taxes, levies, assessments, tariffs, duties
(including any customs duties), business license or other fees, sales, use and
any other taxes relating to the assets of the designated party or the business
of the designated party, together with any related charge or amount, including
interest, fines, penalties and additions to tax, if any, arising out of tax
assessments;

 

(g) “Transaction” shall mean the purchase of all of the issued and outstanding
capital stock of GSI BVI by Buyer from the Seller in consideration as described
in section 2.

 

1.2          Currency.  All references to currency in this Agreement are to
United States Dollars, unless expressly stated otherwise.

 

2.          OFFER, PURCHASE AND SALE OF SHARES

 

2.1          Offer, Purchase and Sale of Shares.  Subject to the terms and
conditions of this Agreement, the Seller hereby covenants and agrees to sell,
assign and transfer to Buyer, and Buyer hereby covenants and agrees to purchase
from the Seller, all of the issued and outstanding capital stock of GSI BVI at
the Purchase Price as defined below in section 2.2 of this Agreement. The Buyer
understands and agrees that it purchases all the issued and outstanding shares
of GSI BVI which include all the assets and Liabilities of GSI BVI and its
subsidiaries.

 

2.2          Consideration. Parties agree that the aggregate price of all the
issued and outstanding capital stock of GSI BVI (the “Shares”) is $ 300,000 (the
“Purchase Price”), which value is primarily derived from the net equity of GSI
BVI and its direct, wholly-owned operating entity Tongyong and Tonyong’s 32%
equity ownership in Tianwu Tongyong. The net equity value was based upon the
preliminary evaluation of GSI BVI and its subsidiaries by Beijing Lixin Donghua
Assets Evaluation Co., Ltd. (“Beijing Lixin”). If the final evaluation amount of
GSI BVI and its subsidiaries by Beijing Lixin is no more than 10% higher or
lower than the Purchase Price, the Parties agree there will be no change to the
Purchase Price. If the final evaluation amount of GSI BVI and its subsidiaries
by Beijing Lixin is more than 10% higher or lower than the Purchase Price, the
Parties agree to renegotiate the purchase price based on the final evaluation
amount. If no agreement can be reached through negotiation, the Parties agree to
engage a new evaluation firm to reevaluate the value of GSI BVI and its
subsidiaries and use the new evaluation result as the final purchase price of
all the issued and outstanding capital stock of GSI BVI. The Seller has the
right to appoint the new third party evaluation firm.

 

2.3          Payment of Purchase Price.  $300,000 of the Purchase Price shall be
paid by cancellation of the payables owed by the Seller to the Buyer, including
its principal amount and interest accrued. Parties agree and confirm the Seller
and its subsidiaries do not owe any payables to the Buyer after the Closing.

 



 

 

 

2.4          Closing Date.  The Closing will take place, subject to the terms
and conditions of this Agreement, on the Closing Date.

 

3.          REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to Buyer that the statements contained in this
Article 3 are true and correct as of the date hereof:

 

3.1          Organization of GSI BVI and its subsidiaries.

 

(a) GSI BVI and its subsidiaries are corporations duly organized, validly
existing and in good standing under the laws of their respective jurisdictions
of incorporation and each has the requisite corporate power and authority to
own, lease and carry on its business as now being conducted. GSI BVI and its
subsidiaries are duly qualified to do business and are in good standing as
foreign corporations in each of the jurisdictions in which they own property,
lease property, do business.

 

(b) All of the issued and outstanding shares of GSI BVI have been duly
authorized, are validly issued, were not issued in violation of any pre-emptive
rights and are fully paid and non-assessable, are not subject to preemptive
rights and were issued in full compliance with the laws of the British Virgin
Islands. There are no outstanding options, warrants, subscriptions, conversion
rights, or other rights, agreements, or commitments obligating GSI BVI to issue
any additional shares of GSI BVI.

 

(c) The issued and outstanding shares of each of GSI BVI’s subsidiaries have
been duly authorized, are validly issued, were not issued in violation of any
pre-emptive rights and are fully paid and non-assessable, are not subject to
preemptive rights and were issued in full compliance with all applicable laws.
There are no outstanding options, warrants, subscriptions, conversion rights, or
other rights, agreements, or commitments obligating GSI BVI or any of its
subsidiaries to issue any additional common stock of any of GSI BVI’s
subsidiaries, or any other securities convertible into, exchangeable for, or
evidencing the right to subscribe for or acquire any shares of the common stock
of any of GSI BVI’s subsidiaries.

 

3.2          Ownership of Equity.  Seller (i) has good and valid title to and
beneficial ownership of the number of shares of capital stock of GSI BVI free
and clear of all liens, pledges, security interests and encumbrances, (ii) has
not granted any option, warrant or other right in or to any of the Shares, and
(iii) is not a party to any voting trust, voting agreement or shareholder
agreement with respect to the Shares.

 

3.3          Authority.  Seller has all requisite corporate power and authority
to execute and deliver this Agreement and any other document contemplated by
this Agreement (collectively, the “Seller Documents”) to be signed by Seller and
to perform its obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery of each of the Seller Documents
by Seller and the consummation by Seller of the transactions contemplated hereby
have been duly authorized by its board of directors and approved by the
shareholders owning majority voting power of the Seller. This Agreement has
been, and the other Seller Documents when executed and delivered by Seller as
contemplated by this Agreement will be, duly executed and delivered by Seller
and this Agreement is, and the other Seller Documents when executed and
delivered by Seller, as contemplated hereby will be, valid and binding
obligations of Seller enforceable in accordance with their respective terms,
except:

 



 

 

 

(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
and other laws of general application affecting enforcement of creditors’ rights
generally;

 

(b) as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

 

(c) as limited by public policy.

 

3.4          Legal Proceedings. There are no suits, actions, claims, proceedings
or investigations pending or, to the knowledge of Seller, threatened against,
relating to or involving any Seller or GSI BVI that would or would reasonably be
expected to impair the ability of Seller or GSI BVI to perform its respective
obligations hereunder or prevent or delay the consummation of the Transaction.

 

3.5          Non-Contravention.  Neither the execution, delivery and performance
of this Agreement, nor the consummation of the Transaction, will:

 

(a) conflict with, result in a violation of, cause a default under (with or
without notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of GSI BVI and its subsidiaries under any term, condition or provision of
any loan or credit agreement, note, debenture, bond, mortgage, indenture, lease
or other agreement, instrument, permit, license, judgment, order, decree,
statute, law, ordinance, rule or regulation applicable to GSI BVI or any of its
subsidiaries, or any of their respective material property or assets;

 

(b) violate any provision of the Articles of Incorporation, Bylaws or any other
documents of GSI BVI or any of its subsidiaries or any applicable laws; or

 

(c) violate any order, writ, injunction, decree, statute, rule, or regulation of
any court or governmental or regulatory authority applicable to GSI BVI or its
subsidiaries or any of their respective material property or assets.

 

3.6           Compliance with Laws. Each of GSI BVI and its subsidiaries is in
material compliance with all laws and regulations of or from any governmental
body applicable to its business and assets.

 

3.7          No Brokers.  None of GSI BVI, GSI BVI’s subsidiaries or Seller has
incurred any obligation or liability to any party for any brokerage fees,
agent’s commissions or finder’s fees in connection with the Transaction
contemplated by this Agreement

 

4.          REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller that the statements contained in this
Article 4 are true and correct as of the date hereof:

4.1          Organization and Good Standing.  Buyer is duly incorporated,
organized, validly existing and in good standing under the laws of China and has
all requisite corporate power and authority to own, lease and carry on its
business as now being conducted.

 



 

 

 

4.2          Authority.  Buyer has all requisite corporate power and authority
to execute and deliver this Agreement and any other document contemplated by
this Agreement (collectively, the “Buyer Documents”) to be signed by Buyer and
to perform its obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery of each of the Buyer Documents
by Buyer and the consummation by Buyer of the transactions contemplated hereby
have been duly authorized by its board of directors and approved by the
shareholder of the Buyer. This Agreement has been, and the other Buyer Documents
when executed and delivered by Buyer as contemplated by this Agreement will be,
duly executed and delivered by Buyer and this Agreement is, and the other Buyer
Documents when executed and delivered by Buyer, as contemplated hereby will be,
valid and binding obligations of Buyer enforceable in accordance with their
respective terms, except:

 

(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
and other laws of general application affecting enforcement of creditors’ rights
generally;

 

(b) as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

 

(c) as limited by public policy.

 

4.3          Information Concerning GSI BVI and its subsidies.  Buyer is solely
responsible for conducting its own due diligence with respect to GSI BVI and its
subsidiaries’ liabilities and for gathering enough information upon which to
base a decision in purchasing the Shares.  Buyer acknowledges that Seller has
not made any representations with respect to GSI BVI and its subsidiaries or
their status or as to the value or merit of an investment in the Shares, except
as explicitly stated in this Agreement. Buyer understands that GSI BVI and its
subsidies are sold “AS IS, WHERE IS”, without any representation or warranty
except as explicitly stated in this Agreement.

 

4.4          Non-Contravention; Buyers’ Consents. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby and thereby do not and will not:

 

(a) violate, or result in a breach of, or constitute an occurrence of default
under any provision of, result in the acceleration or cancellation of any
obligation under, or give rise to a right by any third party to terminate or
amend its obligations under, any contract to which Buyer is a party or by which
it or its assets or properties are bound, or result in the creation of any
encumbrance upon any of its assets or properties, which violation, breach,
default or encumbrance would individually or in the aggregate be material to
Buyer or materially impair or delay or prevent the consummation of the
transactions contemplated hereby,

 

(b) violate any applicable Law of any governmental body having jurisdiction over
Buyer, which violation would individually or in the aggregate be materially
adverse to Buyer, or

 

(c) require the consent, authorization, order or approval of, filing or
registration with, or waiver of any right of first refusal or first offer from,
any governmental body or any third party, that has not been obtained, except as
would not individually or in the aggregate be materially adverse to Buyer.

 

4.5          Litigation.  There are no actions, suits, claims, investigations or
other legal proceedings pending or, to the knowledge of Buyer, threatened
against or by Buyer that challenge or seek to prevent, enjoin or otherwise delay
the transactions contemplated by this Agreement.

 



 

 

 

4.6          Compliance with Laws. The Buyer is in material compliance with all
laws and regulations of or from any governmental body applicable to its business
and assets.

 

4.7          No Brokers.  Buyer has not incurred any obligation or liability to
any party for any brokerage fees, agent’s commissions or finder’s fees in
connection with the Transaction contemplated by this Agreement.

 

5.          CLOSING CONDITIONS

 

5.1          Conditions Precedent to Closing by Buyer.  The obligation of Buyer
to consummate the Transaction is subject to the satisfaction or written waiver
of the conditions set forth below by a date mutually agreed upon by the parties
hereto in writing and in accordance with Section 7. The Closing of the
Transaction contemplated by this Agreement will be deemed to mean a waiver of
all conditions to Closing. These conditions precedent are for the benefit of
Buyer and may be waived by Buyer in its sole discretion.

 

(a) Representations and Warranties. The representations and warranties of the
Seller set forth in this Agreement will be true, correct and complete in all
respects as of the Closing Date, as though made on and as of the Closing Date.

 

(b) Performance. All of the covenants and obligations that the Seller are
required to perform or to comply with pursuant to this Agreement at or prior to
the Closing must have been performed and complied with in all material respects.

 

(c) Transaction Documents. This Agreement and all other documents necessary to
consummate the Transaction, all in form and substance reasonably satisfactory to
Buyer, will have been executed and delivered to Buyer.

 

 (d) Surrender of Shares.  Seller shall surrender all of the issued and
outstanding shares of GSI BVI to Buyer endorsed in blank for transfer from
Seller to Buyer.

 

5.2          Conditions Precedent to Closing by Seller.  The obligation of the
Seller to consummate the Transaction is subject to the satisfaction or written
waiver of the conditions set forth below by a date mutually agreed upon by the
parties hereto in writing and in accordance with Section 7. The Closing of the
Transaction will be deemed to mean a waiver of all conditions to Closing. These
conditions precedent are for the benefit of the Seller and may be waived by
Seller in its sole discretion.

 

(a) Representations and Warranties. The representations and warranties of Buyer
set forth in this Agreement will be true, correct and complete in all respects
as of the Closing Date, as though made on and as of the Closing Date.

 

(b) Payment of Purchase Price The Purchase Price has been transferred to the
bank accounts of the Seller or its designated bank account pursuant to Article 2
of this Agreement.

 

(c) Performance. All of the covenants and obligations that the Buyer are
required to perform or to comply with pursuant to this Agreement at or prior to
the Closing must have been performed and complied with in all material respects.

 



 

 

 

(d) Transaction Documents. This Agreement and all other documents necessary to
consummate the Transaction, all in form and substance reasonably satisfactory to
Seller, will have been executed and delivered to Seller.

 

6.          ADDITIONAL COVENANTS OF THE PARTIES

 

6.1          Confidentiality.  All information regarding the business of GSI BVI
and its subsidiaries including, without limitation, financial information that
Seller provides to Buyer during its due diligence investigation of GSI BVI and
its subsidiaries will be kept in strict confidence by Buyer and will not be
used, dealt with, exploited or commercialized by Buyer or disclosed to any third
party (other than Buyer’s professional accounting and legal advisors) without
Seller’ prior written consent unless it is required by the law or regulations.

 

6.2          Conduct of GSI BVI and its subsidiaries.  From the date of this
Agreement to the Closing Date, and except to the extent that Buyer otherwise
consents in writing, GSI BVI and its subsidiaries will operate its business
substantially as presently operated and only in the ordinary course and in
compliance with all applicable laws, and use its best efforts to preserve its
good reputation and present business organization and to preserve its
relationships with persons having business dealings with it.

 

6.3          Existing Liabilities of GSI BVI and its Subsidiaries.  The Buyer
understands it acquires all of the issued and outstanding shares of GSI BVI and
the Buyer agrees to assume all the existing Liabilities and responsibilities of
GSI BVI and its subsidiaries, including but not limited to the existing bank
loans, debts and taxes owed by GSI BVI and its subsidiaries as well as payment
of salary and social benefits to employees of GSI BVI and its subsidiaries
according to Chinese labor laws and regulations.

 

6.4          Notification.  Between the date of this Agreement and the Closing
Date, each of the parties to this Agreement will promptly notify the other
parties in writing if it becomes aware of any fact or condition that causes or
constitutes a material breach of any of its representations and warranties as of
the date of this Agreement, if it becomes aware of the occurrence after the date
of this Agreement of any fact or condition that would cause or constitute a
material breach of any such representation or warranty had such representation
or warranty been made as of the time of occurrence or discovery of such fact or
condition.

 

6.5          Public Announcements.  Buyer and Seller agree that they will not
release or issue any reports or statements or make any public announcements
relating to this Agreement or the Transaction contemplated herein without the
prior written consent of the other party, except as may be required to comply
with applicable laws or regulatory requirements.

 

7.          CLOSING

 

7.1          Closing.  The Closing shall take place on the Closing Date at the
office of GSIH or at such other location as agreed to by the parties.

 

7.2          Closing Deliveries of Seller.  At Closing, Seller will deliver or
cause to be delivered the following, fully executed and in form and substance
reasonably satisfactory to Buyer:

 

(a) copies of the resolutions or consent action adopted by or on behalf of the
Board of Directors and the shareholders owning majority voting power of the
Seller evidencing approval of this Agreement and the Transaction.

 



 

 

 

(b) A fully executed and completed copy of this Agreement and any other
necessary documents, each duly executed by Seller, as required to give effect to
the Transaction

 

(c) share certificate or equivalent document representing the GSI BVI Shares;

 

7.3          Closing Deliveries of Buyer.  At Closing, Buyer will deliver or
cause to be delivered the following, fully executed and in form and substance
reasonably satisfactory to Seller:

 

(a) copies of the resolutions or consent action adopted by or on behalf of the
Board of Directors and the shareholders of Buyer evidencing approval of this
Agreement and the Transaction;

 

(b) A fully executed and completed copy of this Agreement and any other
necessary documents, each duly executed by Buyer, as required to give effect to
the Transaction; and

 

(c) evidence of payment of Purchase Price by the Buyer to the bank account in
accordance with section 2.3 hereof.

 

8.          INDEMNIFICATION

 

Each Party shall indemnify and hold harmless the other Party from and against
any and all losses, damages, expenses and liabilities or actions,
investigations, inquiries, arbitrations, claims or other proceedings in respect
thereof (collectively “Actions”) (Liabilities and Actions are herein
collectively referred to as “Losses”), that arise by reason of  representations
by such Party in this Agreement being untrue in any material respect or by
reason of a breach of any of obligations of such Party under this Agreement. The
Buyer shall also indemnify and hold harmless General Steel Holdings, Inc. and
its officers and directors (collectively “GSIH US”) from and against any and all
the Losses that arise by reason of representations by the Buyer in this
Agreement being untrue in any material respect or by reason of a breach of any
of obligations of the Buyer under this Agreement.  Losses include, but are not
limited to, all reasonable legal fees, court costs and other expenses incurred
in connection with investigating, preparing, defending, paying, settling or
compromising any suit in law or equity arising out of this Agreement or for any
breach of this Agreement notwithstanding the absence of a final determination as
to breaching Party’s obligations to reimburse the other Party or GSIH US for
such Losses and the possibility that such payments might later be held to have
been improper.

 

9.          TERMINATION

 

9.1          Termination.  This Agreement may be terminated at any time prior to
the Closing Date contemplated hereby by:

 

(a) mutual agreement of Buyer and Seller;

 

(b) Buyer, if there has been a material breach by the Seller of any material
representation, warranty, covenant or agreement set forth in this Agreement on
the part of Seller that is not cured to the reasonable satisfaction of Buyer,
within ten business days after notice of such breach is given by Buyer;

 

(c) Seller, if there has been a material breach by Buyer of any material
representation, warranty, covenant or agreement set forth in this Agreement on
the part of Buyer that is not cured to the reasonable satisfaction of the
Seller, within ten business days after notice of such breach is given by Seller.

 



 

 

 

9.2          Effect of Termination.  In the event of the termination of this
Agreement as provided in Section 9.1, this Agreement will be of no further force
or effect, provided, however, that no termination of this Agreement will relieve
any party of liability for any breaches of this Agreement that are based on a
wrongful refusal or failure to perform any obligations.

 

10.          MISCELLANEOUS PROVISIONS

 

10.1          Amendment.  This Agreement may not be amended except by an
instrument in writing signed by each of the parties.

 

10.2          Expenses.  Each party will bear its own costs incurred in
connection with the preparation, execution and performance of this Agreement and
the Transaction contemplated hereby, including all fees and expenses of its own
agents, representatives and accountants.

 

10.3          Entire Agreement.  This Agreement, the schedules attached hereto
and the other documents in connection with this transaction contain the entire
agreement between the parties with respect to the subject matter hereof and
supersede all prior arrangements and understandings, both written and oral,
expressed or implied, with respect thereto. Any preceding correspondence or
offers are expressly superseded and terminated by this Agreement.

 

10.4          Notices.  All notices and other communications required or
permitted under this Agreement must be in writing and will be deemed given if
sent by email, personal delivery, faxed with electronic confirmation of
delivery, internationally-recognized express courier or registered or certified
mail (return receipt requested), postage prepaid, to the parties at the
addresses provided in this Agreement.

 

All such notices and other communications will be deemed to have been received:

(a)In the case of email, on the day after the email has been sent;

(b)in the case of personal delivery, on the date of such delivery;

(c)in the case of a fax, when the party sending such fax has received electronic
confirmation of its delivery;

(d)in the case of delivery by internationally-recognized express courier, on the
third business day following dispatch; and

(e)in the case of mailing, on the seventh business day following mailing.

 

10.5          Headings.  The headings contained in this Agreement are for
convenience purposes only and will not affect in any way the meaning or
interpretation of this Agreement.

 

10.6          Assignment.  This Agreement may not be assigned (except by
operation of law) by any party without the consent of the other parties.

 

10.7          Governing Law and Jurisdiction.  This Agreement shall be governed
by and construed in accordance with the laws of the State of Nevada, without
giving effect to any other choice or conflict of law provision that would cause
the application of the laws of any other jurisdiction other than Nevada. Buyer
and Seller irrevocably consent to the jurisdiction of the courts of the Clark
County, Nevada and of any Federal court located in such county in connection
with any action, suit or proceedings arising out of or relating to this
Agreement or any action taken or omitted hereunder, and waive personal service
of any summons, complaint or other process, and agree that the service thereof
may be made by certified or registered mail directed to any or all of the
Parties at the addresses listed on the signature pages attached hereto.

 



 

 

 

10.8          Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rule of strict construction will be applied against any party.

 

10.9          Gender.  All references to any party will be read with such
changes in number and gender as the context or reference requires.

 

10.10        Counterparts.  This Agreement may be executed in one or more
counterparts, all of which will be considered one and the same agreement and
will become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.

 

10.11        Effective.  This Agreement becomes effective upon the parties’
execution.

 

In Witness Whereof, the Parties hereto have executed this Agreement as of the
first date written above by the undersigned thereunto duly authorized.



 

SELLER   BUYER           General Steel Holdings, Inc.   Tianjin Shuangsi Trading
Co. Limited           By: /s/Baoning Shi   By:  /s/Bingxi Li           Name:
Baoning Shi   Name: Bingxi Li   Title: Chief Executive Officer   Title: General
Manager   Address:  

Address:1 Heng Tai Lu, Da Qiu Zhuang, Tianjin

 

  Tel.:   Tel.:   Email:   Email:  



 



 

 